This case is before us on motion to dismiss appeal after brief filed by appellant because of failure of such brief to meet requirements of Amended Rule 20, of this Court.
The brief falls far short of meeting the requirements of the Rule, but an examination of the record and consideration of such brief as has been filed discloses that the only question *Page 148 
presented is whether the Chancellor abused judicial discretion in dismissing a bill for divorce on final hearing after testimony was taken and submitted.
Appellant has failed to make it clearly to appear that there was an abuse of judicial discretion in the entry of the order complained of. So it should be affirmed.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.